Citation Nr: 1618673	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-22 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for right hand fracture residuals.

4. Entitlement to service connection for a pulmonary disorder, including asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issues of service connection for right hand fracture residuals and a pulmonary disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, his bilateral hearing loss had its onset during active service.

2. Resolving all doubt in the Veteran's favor, his tinnitus had its onset during active service. 


CONCLUSION OF LAW

1. The criteria for service connection for bilateral hearing loss are satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus are satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a) (2015), including sensorineural hearing loss and tinnitus, both of which are categorized as "organic disease of the nervous system."  See 38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (defining tinnitus as an organic disease of the nervous system included under § 3.309(a), at least when there is evidence of acoustic trauma).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.303(b) (2015); Walker, 708 F.3d at 1338. 

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  See Fountain, 27 Vet. App. 263-64. 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and tinnitus (as organic diseases of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(d) (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015); see also Hensley  v. Brown, 5 Vet. App. 155, 157 (1993); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).

Here, a June 2010 VA examination report reflects audiometric findings establishing the presence of a current, ratable, hearing loss disability in both ears, meaning bilaterally. See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Tinnitus was also diagnosed in the examination report.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Thus, the current-disability requirement is satisfied for both hearing loss and tinnitus.  See Shedden, 381 F.3d at 1166-67.

Regarding in-service incurrence of a relevant disease or an injury, the Veteran's exposure to hazardous noise during his active military service is established based on his credible testimony and his military occupational specialty (MOS) as an Boatswains Mate, as reflected on his DD 214.  The Department of Defense (DOD) has determined that Boatswains Mate duties involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Moreover, the Veteran is competent under the law to describe what he experienced while in military service, including specifically exposure to concussive and traumatic noise due to explosives and gunfire and the onset of decreased hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Finally, the evidence is in relative equipoise as to whether the Veteran's hearing loss and tinnitus were incurred in service.  His assertions that his hearing loss and tinnitus manifested during his service are competent evidence.  In this regard, he is competent to report subjective symptoms, and hearing loss and tinnitus are both within the province of subjective experience.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's statements regarding the service origin of his hearing loss and tinnitus are also credible, therefore ultimately probative.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, although the service treatment records (STRs) do not reflect objective findings of hearing loss, they are incomplete and notably absent for audiometric testing, including at separation. Thus, the STRs are not in conflict with the Veteran's statements regarding hearing loss and tinnitus.  The Veteran also submitted a March 2011 lay statement regarding his hearing from his co-enlistee, J.K., which substantiates the Veteran's reports.

While the earliest medical indication of hearing loss and tinnitus is the June 2010 VA audiological examination report, the absence of medical records from times earlier - more contemporaneous to service - does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Thus, resolving all reasonable doubt in favor of these claims, the competent and credible evidence establishes the presence of hearing loss and tinnitus ever since the Veteran's active military service or, at the very least, the required attribution of these conditions to his service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The weight of the June 2010 VA examiner's opinion, in comparison, that it is unlikely the Veteran's hearing loss and tinnitus are related to active duty noise exposure must be discounted, as the examiner's explanation was solely based on the fact that some degree of hearing loss and tinnitus was not present within a reasonable timeframe after the Veteran's separation from service.  This opinion does not take into account the Veteran's credible statements that hearing loss and tinnitus have been present since his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion). Accordingly, the criteria for establishing entitlement to service connection for bilateral hearing loss and tinnitus are satisfied.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67; Walker, 708 F.3d at 1338.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



REMAND

While the Board sincerely regrets the delay, the service connection claims for right hand fracture residuals and a pulmonary must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision.

At the outset, it appears that additional VA treatment records may be available.  The earliest records associated with the claims folder are dated in October 2007; however, these records reference earlier records dated in September 2006.  Therefore, the Veteran's complete VA treatment records must be obtained.

The Veteran should also be afforded VA examinations to assess whether he in fact currently has a right hand and/or pulmonary disorder and if so, the likelihood that it is related to his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated prior to October 2007 and dated from February 2011 forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his right hand.  The VBMS e-file must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must identify all current right hand disorders found to be present, to include any residuals of a fracture. 

The examiner must provide an opinion as to whether  it is at least as likely as not (50 percent probability or more) that any diagnosed right hand disorder had its clinical onset during active service or is related to any incident of service.  For the purpose of providing the opinion, the examiner must accept as true that the Veteran injured his hand when he hit it on a boat dolly in 1969.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Schedule the Veteran for a VA pulmonary examination.  The VBMS e-file must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must identify all current pulmonary disorders found to be present, to include any asbestosis. 

The examiner must provide an opinion as to whether  it is at least as likely as not (50 percent probability or more) that any diagnosed pulmonary disorder had its clinical onset during active service or is related to any incident of service, to include any asbestos exposure.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Finally, readjudicate the claims on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


